The plaintiff in error seeks to review the judgment of the district court of Muskogee county in an action which was pending in the United States Court for the Western *Page 769 
District of the Indian Territory, at Muskogee, at the time of the erection of the state. By virtue of section 20 of the Enabling Act (Act June 16, 1906, c. 3335, 34 Stat. 267), as amended March 4, 1907 (c. 2911,  § 3, 34 Stat. 1286), and section 27 of the schedule to the Constitution, said cause was transferred to the district court of the state.
Three-fourths of the whole number of jurors concurring offered to return a verdict into open court in favor of the plaintiff in error. This the court declined to receive, but directed that the jury return to their room for further deliberation, with instructions that, whatever verdict should be returned, it must be with the unanimous concurrence of the jury. The decision of this court in Pacific Mutual InsuranceCo. v. Adams, 27 Okla. 496, 112 P. 1026, rendered at the November, A.D. 1910, term, settles this question in favor of the ruling of the trial court. The Adams case was also followed in Choctaw Electric Co. v. Clark, ante, 114 P. 730, decided at the March, A.D. 1911, term of this court.
The judgment of the lower court is affirmed.
All the Justices concur.